636 So. 2d 178 (1994)
Jean Petit GEDEON, Appellant,
v.
STATE of Florida, Appellee.
No. 93-717.
District Court of Appeal of Florida, Fifth District.
April 29, 1994.
*179 James B. Gibson, Public Defender, and Lyle Hitchens, Asst. Public Defender, Daytona Beach, for appellant.
Jean Petit Gedeon, pro se.
No appearance for appellee.
PER CURIAM.
Jean Petit Gedeon entered a plea of no contest to one count of trafficking in cocaine, a first-degree felony.[1] Gedeon's sentence conforms to the plea bargain and is legal, with one exception.
At sentencing, as a special condition of probation, the trial court ordered a payment of one dollar a month to First Step of Volusia County. The written special condition of probation contained a clerical error which stated: "You shall pay a total of $100.00, for deposit to First Step of Volusia County." While it is clear that the oral pronouncement of one dollar was intended by the trial court, we remand in order for the court to reference the statutory authority for such an imposition or delete it from the written special conditions of probation. Thomas v. State, 633 So. 2d 1122 (Fla. 5th DCA 1994).
AFFIRMED in part; REVERSED in part; and REMANDED.
COBB, DIAMANTIS and THOMPSON, JJ., concur.
NOTES
[1]  § 893.135(1)(b)(1), Fla. Stat. (1991).